               Case 3:19-xr-90088-TSH Document 1 Filed 01/30/19 Page 1 of 5


                                                                                        ORIGINAL
 1   DAVID L. ANDERSON (CABN 149604)
     United States Attorney
 2
     BARBARA J. VALLIERE (DCBN 439353)
 3   Chief, Criminal Division

 4   Ajay Krishnamurthy (CABN 305533)
     Assistant United States Attorney                     FILED
 5
            450 Golden Gate Avenue, Box 36055
 6          San Francisco, California 94102-3495            JAN 3 0iu19
            Telephone: (415) 436-7050                      SUSAN Y SOONG           r
 7          FAX: (415)436-7200                           CLERK, U.S. DISTRICT COURT A
            Ajay.krishnamurthy@usdoj .gov             NORTHERN DISTRICT OF GALIFORN0K
 8
     Attorneys for United States of America
 9
                                     UNITED STATES DISTRICT COURT
10
                                  NORTHERN DISTRICT OF CALIFORNIA
11
                                                      CISCO DIVISION
12
                                   cTO"                    o
13   IN RE APPLICATION OF THE UNITED
     STATES OF AMERICA FOR AN ORDER
                                                         Case No.                        MISC.
14   PURSUANT TO 18 U.S.C. § 2703(d)                    APPLICATION


15

16

17          The United States of America respectfully submits under seal this exparte application for an
18   Order pursuant to 18U.S.C. § 2703(d) to require T-Mobile, a cellularservice providerheadquartered at
19   4 Sylvan Way, Parsippany, New Jersey 07054, to disclose subscriber information pertaining to number
20   (415) 716-6220. The subscriber information to be disclosed is described in Attachment A to the
21   proposed order.

22                         LEGAL AND FACTUAL BACKGROUND

23          The United States is investigating Rain Olson Daugherty in connection with possible violations
24   of, among other statutes 18 U.S.C. § 2113 (bank robbery). Investigation to date provides reasonable
25   grounds to believe that T-Mobile has records and other information pertaining to certain of its
26   subscribers that are relevant and material to an ongoing criminal investigation. Because T-Mobile

27   functions as an electronic communications service provider (provides its subscribers access to electronic

28   communication services, including e-mail and the Internet) and/or a remote computing service (provides

     APPLICATION
Case 3:19-xr-90088-TSH Document 1 Filed 01/30/19 Page 2 of 5
Case 3:19-xr-90088-TSH Document 1 Filed 01/30/19 Page 3 of 5
Case 3:19-xr-90088-TSH Document 1 Filed 01/30/19 Page 4 of 5
Case 3:19-xr-90088-TSH Document 1 Filed 01/30/19 Page 5 of 5
